DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

This Office Action is sent in response to Applicant’s RCE received 1/13/2021 for application number 15/844,347. 

Claims 1 – 20 are presented for examination. Claims 1, 12 and 18 are independent claims.

Response to Amendments
Regarding the claim objections for claim 18-20, Applicant’s amendments claims 18-20 are fully considered and persuasive.  Thus, Examiner withdraws the 101 rejection.

Response to Arguments
Applicants’ amendments to independent claims 1, 12 and 18 have been fully considered, but without conceding to Applicant’s arguments in the remark, are moot because the claims were amended by the applicant. Therefore, the scope of claims 1, 12 and 18 and their dependent claims has changed. However, a newly found prior art is applied to reject the claims.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 9, 12-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Magliozzi et al. (US Patent Applications 2018/0131645; hereinafter Magliozzi) in view of Bierner (US Patent Applications 2008/0104037; hereinafter Bierner).

As to independent claim 1, Magliozzi teaches a method of providing information to a user as a function of derived user intent [Para 0027 - a chatbot system 100 that can provide continuous, two-way support], the method comprising:
receiving input from a user during a current conversation session [Para 0116 - the user transmits a chat-based query to the user (e.g., via text message, Facebook.TM. message, web chat, Kik message, etc.). The chatbot obtains the query via an interface (e.g., first communications interface 102 in FIG. 1) that is compatible with chat-based inputs];
generating an intent vector by processing the received input and current conversation session [Para 0125 - create category vectors as well and compare the mathematical properties of a category vector with the mathematical properties of the query vector to see if the statement semantically belongs in that category. For instance, the NLP server may compare the query vector to the category vector as well as compare the query vector to individual utterance vectors within categories in the encoded knowledge base during the process of classifying the intent of the message…the NLP server may compare the query vector to the category vector as well as compare the query vector to individual utterance vectors within categories in the encoded knowledge base during the process of classifying the intent of the message] through an artificial intelligence model that has been trained with data representative of the user’s intention [Para 0037 - The NLP server 110 can implement machine learning techniques, such as preprocessing techniques, pattern matching, fuzzy matching, N-grams, classifiers, Word2Vec, deep learning, and neural networks, to further process the conversation between the user and the system 100], wherein the intent vector comprises a probability for each intent in a known set of possible intents [Para 0107 - The chatbot system can assign a confidence value to every response that is generated by the NLP server. The confidence value indicates the probability of the response being an accurate response to a particular question. That is, for each question from a user, the NLP server can determine multiple possible responses to the question. For each of these possible responses, the NLP server can assign a probability value indicating the probability of that particular response being an accurate response to the question. The NLP server can then pick the response with highest confidence value as best possible response];
executing a trigger control model to determine whether to respond to the user as a function of the input from the user, the intent vector, and the current conversation session [Para 0107 - The NLP server can compare this confidence value against a pre-defined confidence threshold to determine if the response should be relayed to the user];
utilizing the trigger control model, received input, and intent vector input to generate a conversation response via a trained chatbot [Para 0104 - If the chatbot detects a question from the user, the chatbot determines a response to the question based on the language model. In some aspects, the chatbot determines a context for the question and attempts a semantically informed pattern match.. A response to the question can be determined based on the combination of the two models]; and
[Para 0005 - In response to determining that the confidence value is greater than the predetermined confidence threshold, the processor may transmit the second response to the user via the user interface; Para 0108 - The chatbot can transmit this answer to the user as an answer to the user's question and update the language model based on the administrator's answer].
Although Magliozzi teaches assigning probability for various responses, Bierner explicitly teaches in the same field of endeavor:
wherein the intent vector comprises a probability for each intent in a known set of possible intents [Fig. 5, Para 0044 - FIG. 5 shows a set of intents 150 that are output by the model 126 in response to the features 130 for a particular user query. Each intent 150A-150E may have an associated probability value 154 that indicates the probability of the intent correctly matching the intent of the user query. The probabilities 154 can be assigned by the model 126 according to the number of features 130 in the user query 140 that match features associated with the intents 150];
executing a trigger control model to determine whether to respond to the user as a function of the input from the user, the intent vector, and the current conversation session [Para 0012 - Intent guessing uses a statistical classification system to produce a model 126 which can then be used by an intent guesser 138 to provide possible intent guesses; Para 0045 - In order to provide only the most relevant intents to the user, the intent guesser 138 uses one or more thresholds to determine which intents are sent back to the query system 144 – Examiner considers a model 126 as a trigger control model];
[Bierner, Para 0012].
One of the ordinary skill in the art wanted to be motivated to include the concept of an automated scheme for identifying user intent in real time disclosed by Bierner to improve intent guessing by using a statistical classification system to produce a model which can then be used by an intent guesser to provide possible intent guesses [Bierner, Para 0012].

As to dependent claim 2, Magliozzi and Bierner teach the method of claim 1.
Magliozzi further teaches: further comprising repeating the operations to generate a response via the trained chatbot by performing multi-turn reasoning via the chatbot, wherein a first provided response is a bot query to the user, and a subsequent input from the user is a response to the bot query [Para 0037 - say the dialogue manager 108 triggers a workflow to ask the user a series of questions in a questionnaire. If, the user responds to a given question by asking another question instead of responding with an answer, the dialogue manager 108 detects that the user's response is a question and transmits the question to the NLP server 110. The NLP server 110 accepts the question (e.g., as a string) along with the user's data and the user's state (e.g., payload) and determines the intent of the question through a multi-stage preprocessing, parsing, and classification process].

As to dependent claim 3, Magliozzi and Bierner teach the method of claim 1.
Bierner further teaches: wherein the intent vector comprises function oriented intentions of the user [Fig. 5, Para 0044 - Each intent 150A-150E may have an associated probability value 154 that indicates the probability of the intent correctly matching the intent of the user query].

As to dependent claim 7, Magliozzi and Bierner teach the method of claim 1.
Bierner further teaches:  wherein the user input comprises at least one of text, audio, video, GPS, and car sensors [Para 0012 - the user is typing a query. This frees the system 100 from providing only guesses that match the same text as the user's current input].

As to dependent claim 9, Magliozzi and Bierner teach the method of claim 1.  
Magliozzi further teaches in the same field of endeavor: wherein the trigger control model comprises a logistic regression model that generates a probability that a conversation response should be triggered, compares the probability to a probability threshold, and triggers the conversation response as a function of the comparison of the probability to the probability threshold [Para 0107 - The NLP server can then pick the response with highest confidence value as best possible response. The NLP server can compare this confidence value against a pre-defined confidence threshold to determine if the response should be relayed to the user. For example, if the confidence value is greater than the pre-defined threshold the chatbot transmits this response to the user as a response to the question posed by the user].

As to independent claim 12, the claim is substantially similar to claim 1 and is rejected on the same ground.

As to dependent claim 13, the claim is substantially similar to claim 2 and is rejected on the same ground.

As to dependent claim 14, Magliozzi and Bierner teach the method of claim 12.
Bierner further teaches:  wherein the intent vector comprises at least one of function oriented intentions of the user [Fig. 5, Para 0044 - Each intent 150A-150E may have an associated probability value 154 that indicates the probability of the intent correctly matching the intent of the user query], emotion oriented intentions of the user, and car-control oriented intentions of the user.

As to independent claim 18, the claim is substantially similar to claim 1 and is rejected on the same ground.

As to dependent claim 19, the claim is substantially similar to claim 2 and is rejected on the same ground.


Claim 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Magliozzi in view of Bierner, further in view of Kameyama (US Patent Applications 2009/0292528; hereinafter Kameyama).

As to dependent claim 4, Magliozzi and Bierner teach the method of claim 1.  
Magliozzi and Bierner does not explicitly teach: wherein the intent vector comprises emotion oriented intentions of the user.
However, Kameyama teaches in the same field of endeavor:
wherein the intent vector comprises emotion oriented intentions of the user [Para 0182 – the "inner air-conditioner" (emotional) is stored in the intention item box identified by the eliminate unpleasantness, the eliminate source of stress, and the eliminate heat or cold].
It would have been obvious to one of ordinary skill in art, having the teachings of Magliozzi, Bierner and Kameyama at the time of filing, to modify systems for operating and training a text based chatbot disclosed by Magliozzi and the automated scheme for identifying user intent in real time disclosed by Bierner to include the concept of providing information for vehicle taught by Kameyama to improve operability and convenience of the car navigation apparatus by combining with a cellular phone, rather than aiming to flexibly respond to a variety of user tastes [Kameyama, Para 0008].
One of the ordinary skill in the art wanted to be motivated to include the concept of providing information for vehicle taught by Kameyama to improve operability and convenience of the car navigation apparatus by combining with a cellular phone, rather than aiming to flexibly respond to a variety of user tastes [Kameyama, Para 0008].

As to dependent claim 5, Magliozzi and Bierner teach the method of claim 1.  
Kameyama further teaches in the same field of endeavor: wherein the intent vector comprises car-control oriented intentions of the user [Para 0008].

As to dependent claim 11, Magliozzi and Bierner teach the method of claim 1.  
Kameyama further teaches in the same field of endeavor: further comprising receiving sensor input data from multiple sensors in a vehicle, and wherein the chatbot generates the response as a function of the received sensor input data [Para 0102 - The following sensor cameras are connected to the hospitality determination section 2. At least a part of those cameras function as both a scene estimation information acquisition means and a user body characteristics information acquisition means].

Claims 6, 10, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Magliozzi in view of Bierner, further in view of Lu (US Patent Applications 2019/0050731; hereinafter Lu).

As to dependent claim 6, Magliozzi and Bierner teach the method of claim 1.  
Lu further teaches in the same field of endeavor: wherein input from a user comprises input from multiple users involved in the current conversation session [Para 0008 - server 101 may include hardware and software resources 102 for selecting online content such as news articles for recommendation to a target group of users, automatically generating commentary on the selected content, and further automatically generating additional commentary in response to user-posted comments and/or replies (e.g., a " chatbot")], and wherein providing the response comprises:
queuing multiple conversation responses in an output queue [Fig. 2; Para 0012 - User interface 200 also includes a forum or comments section 220, showing a plurality of comments 222, 224, 226, 228, 230 pertaining to the news article – Examiner considers the user interface 220 as an output queue]; 
correlating each response with each user [Fig. 2]; and
using the trigger control model to determine which conversation response in the queue to provide via the output device as a function of priority of the user corresponding to each queued response [Para 0021 – for each item of online content, classifier 320 may also rank the associated comments according to their assigned quality score. Classifier 320 thus generates classifier signal 320a, which includes a plurality of training elements [item; highest quality comment], e.g., the highest quality comment associated with each content item].

As to dependent claim 10, Magliozzi and Bierner teach the method of claim 9.  
Lu further teaches in the same field of endeavor: wherein the trigger control model generates the probability that a response should be triggered as a function of user input by multiple users and an engagement rate of the multiple users in the current conversation session [Para 0028 - Classifier 325 is configured to identify those pairings that may be classified as "high quality." In an exemplary embodiment, a particular [comment, reply] pair may be considered high quality if the reply is highly relevant to the comment. The judgment of relevance may be assessed using any factors, e.g., based on number of "likes" accorded to a reply, the presence of similar keywords between comment and associated reply, etc.].

As to dependent claim 15, Magliozzi and Bierner teach the system of claim 12.  
Lu further teaches in the same field of endeavor: wherein providing the response comprises: queuing multiple conversation responses in an output queue [Fig. 2; Para 0012 - User interface 200 also includes a forum or comments section 220, showing a plurality of comments 222, 224, 226, 228, 230 pertaining to the news article – Examiner considers the user interface 220 as an output queue]; and
using the trigger control model to determine which conversation response in the queue to provide via the output device [Para 0021 – for each item of online content, classifier 320 may also rank the associated comments according to their assigned quality score. Classifier 320 thus generates classifier signal 320a, which includes a plurality of training elements [item; highest quality comment], e.g., the highest quality comment associated with each content item].

As to dependent claim 16, the claim is substantially similar to claim 6 and is rejected on the same ground.

As to dependent claim 17, Magliozzi and Bierner teach the system of claim 12.  
Magliozzi further teaches in the same field of endeavor: wherein the trigger control model comprises a logistic regression model that generates a probability that a conversation [Para 0107 - The NLP server can then pick the response with highest confidence value as best possible response. The NLP server can compare this confidence value against a pre-defined confidence threshold to determine if the response should be relayed to the user. For example, if the confidence value is greater than the pre-defined threshold the chatbot transmits this response to the user as a response to the question posed by the user].
Lu further teaches in the same field of endeavor: wherein the trigger control model generates the probability that a conversation response should be triggered as a function of user input by multiple users and an engagement rate of the multiple users [Para 0028 - Classifier 325 is configured to identify those pairings that may be classified as "high quality." In an exemplary embodiment, a particular [comment, reply] pair may be considered high quality if the reply is highly relevant to the comment. The judgment of relevance may be assessed using any factors, e.g., based on number of "likes" accorded to a reply, the presence of similar keywords between comment and associated reply, etc.].

As to dependent claim 20, the claim is substantially similar to claim 6 and is rejected on the same ground.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Magliozzi in view of Bierner, further in view of Naydonov (US Patent Applications 2018/0183735; hereinafter Naydonov).

As to dependent claim 8, Magliozzi and Bierner teach the method of claim 1.  
Magliozzi and Bierner do not explicitly teach: wherein the user input comprises user profile data, including a gender of the user.
However, Naydonov teaches in the same field of endeavor:
wherein the user input comprises user profile data, including a gender of the user [Para 0041 – For each user (e.g., the user 5) of a system (e.g., the artificial intelligence system 30) in accordance with implementations of the present disclosure, the user profile can store data, information, elements, or entries for name, alias, social security number, nationality, citizenship, physical description (e.g., height, weight, gender, etc.), data of birth, age, contact information, residence, etc.].
It would have been obvious to one of ordinary skill in art, having the teachings of Magliozzi, Bierner and Naydonov at the time of filing, to modify systems for operating and training a text based chatbot disclosed by Magliozzi and the automated scheme for identifying user intent in real time disclosed by Bierner to include the concept of an artificial intelligence system for automatically generating customer travel documents taught by Naydonov to provide value-added services (e.g., weather, location, news, calculators, dictionaries, and the like) to parties in IM and chat room conversations by a chatbot [Naydonov, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of an artificial intelligence system for automatically generating customer travel documents taught by Naydonov to provide value-added services (e.g., weather, location, news, calculators, [Naydonov, Para 0002].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gatti de Bayser et al. (US Patent Application 2018/0025726) – teaches a system for coordinating multiple chatbots in a group conversation using natural dialog systems, including a creation unit that enables a user to create a group chat with chatbots; a response unit that allows the user to reply to any utterance extracted from a message received from a member of the group chat; a transmission unit that sends messages to every member of the group chat; a development unit that develops chatbots that understand natural language and interact in a group chat using natural dialogue.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SANG H KIM/Primary Examiner, Art Unit 2176